El Juez Asociado Señor Fuster Berlingeri
emitió la opi-nión del Tribunal.
Por tratarse de un asunto novel en el derecho puertorri-queño, el Tribunal de Distrito Federal para el Distrito de Puerto Rico, conforme a la Regla 27 de nuestro Regla-mento, 4 L.P.R.A. Ap. I-A, nos certificó la siguiente cues-tión para nuestra consideración:
¿Aplica la sección 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. 1751, a la persona a cuyo nombre aparece registrado un vehículo de motor, cuando dicha persona es el “arrendador financiero” (financial lessor) del vehículo y tiene título de dueño sobre el mismo conforme a los términos de un contrato de arrendamiento a largo plazo, y cuando el acci-dente en cuestión fue causado por la negligencia exclusiva del conductor del vehículo, que lo manejaba con el consentimiento del arrendatario (lessee)?
HH
El 19 de octubre de 1991 Manuel Sánchez Reyes perdió el control del automóvil marca Toyota que conducía e im-pactó por detrás a un camión que transitaba por la misma carretera y en la misma dirección. Sánchez Reyes pereció en el accidente al igual que Daniel Alonso Labatut, uno de los pasajeros que viajaba en el automóvil. Su hermana, Milagros Alonso Labatut, quien también iba en el automó-vil, sufrió lesiones en el cuello y en la espalda.
El vehículo en cuestión estaba registrado en el Departa-mento de Transportación y Obras Públicas (D.T.O.P.), al momento del accidente, a nombre de Citibank, N.A. (en adelante Citibank) en concepto de dueño. La madre del conductor, Mercedes Reyes, aparecía como arrendataria Clessee) en el contrato de arrendamiento que ésta había acordado con Citibank.
*571Los padres y otros familiares de Daniel Alonso Labatut se unieron a Milagros Alonso Labatut como demandantes en una acción de daños y perjuicios contra Citibank, pre-sentada en el Tribunal de Distrito Federal para el Distrito de Puerto Rico por razón de diversidad de ciudadanía. Se alegó en dicha acción que Citibank, como dueño del vehí-culo conducido negligentemente por Sánchez Reyes, res-pondía solidariamente por los daños causados por éste, conforme a lo dispuesto en la Sec. 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751.
Durante los procedimientos, la parte demandada plan-teó como defensa que el referido artículo de la Ley de Ve-hículos y Tránsito de Puerto Rico no le aplicaba a arrenda-dores financieros {financial lessors) como Citibank. Alegó que los contratos de arrendamiento, como el que está ante nos ahora, son sólo un medio de financiar la compra de vehículos de motor y que el título de dueño que ostenta Citibank es sólo una formalidad dirigida a garantizar que el arrendatario cumpla con sus obligaciones contractuales. Alegó, además, que el automóvil estuvo siempre bajo el control y posesión exclusiva de la arrendataria Mercedes Reyes desde que se formalizó el contrato entre ellos.
El demandado Citibank solicitó la desestimación de la demanda por la alegación referida de que no respondía ci-vilmente bajo la Sec. 13-101 de la Ley de Vehículos de Puerto Rico, supra. El Tribunal de Distrito Federal para el Distrito de Puerto Rico denegó la desestimación y siguió adelante con los procedimientos. Durante el juicio, Citibank solicitó, en dos ocasiones, la desestimación de la de-manda por el mismo fundamento que antes y el tribunal también las denegó. Eventualmente, el Jurado en el juicio de instancia, que había sido instruido sobre el plantea-miento de Citibank, rindió un veredicto contra éste y en-contró al banco responsable por los daños causados por la negligencia del conductor del vehículo. Luego el tribunal procedió a dictar sentencia, condenando a Citibank a pa-*572garle a los demandantes la suma de $70,000. Citibank so-licitó entonces que se dejara sin efecto el veredicto y la sentencia, insistiendo de nuevo en que no le aplicaba la aludida Sec. 13-101.
Es en este contexto que el Tribunal de Distrito Federal para el Distrito de Puerto Rico nos certificó la cuestión ju-rídica aludida. Para completar la descripción de los hechos pertinentes es menester aludir a los términos esenciales del contrato en cuestión.
Conforme al contrato de arrendamiento, Mercedes Reyes se obligó a pagar a Citibank la cantidad de $384 men-suales por la posesión, uso y disfrute del automóvil (possession and quiet enjoyment of the unit) durante un período mínimo de 60 meses. El uso del vehículo por el arrendata-rio estaba limitado por varias condiciones restrictivas fija-das contractualmente por el arrendador, tales como que: (1) el automóvil sólo se usaría dentro de los confines terri-toriales de Puerto Rico; (2) que sólo lo conducirían perso-nas mayores de 21 años de edad, y (3) que no podía utili-zarse para transportar personas o carga comercialmente. Al cabo del término del alquiler, el arrendatario tendría derecho a adquirir el vehículo pagándole al arrendador el valor residual acordado en el contrato ($3,000). En ese mo-mento, el arrendatario también tendría la opción de entre-gar el vehículo a Citibank o renegociar un nuevo contrato de arrendamiento. Parte del canon mensual de arrenda-miento ($102) estaba destinado por acuerdo de las partes a pagar el costo de una póliza de seguro (business auto policy) a favor de Citibank como coasegurado con una cu-bierta de $1,000,000. Finalmente, en el contrato se estipu-laba —en términos claros y sobresalientes— que este contrato era un acuerdo de alquiler entre las partes, que no transfería de modo alguno el título de propiedad al arrendatario. Decía expresamente la cláusula catorce del contrato lo siguiente:
THIS INSTRUMENT IS A LEASE AND NOT A CONTRACT *573OF SALE. The unit is the sole property of lessor and lessee shall have no right, title or interest therein as to ownership thereof....
I — I I — H
La certificación que nos sometió el Tribunal de Distrito Federal para el Distrito de Puerto Rico en este caso ha seguido un curso inusitado que no habíamos encarado en su totalidad antes. Las circunstancias especiales de esta solicitud de certificación presentan, pues, una situación no-vedosa que requiere que hagamos unos breves pronuncia-mientos sobre el particular.
La sentencia del Tribunal de Distrito Federal para el Distrito de Puerto Rico condenando a Citibank a pagarle $70,000 a los demandantes fue emitida en febrero de 1993. Luego de considerar sendas mociones y memorando de de-recho de las partes, dicho tribunal nos certificó la cuestión novel aludida el 16 de julio de 1993.
Así las cosas, la parte demandante presentó su alegato ante nos sobre el recurso de certificación el 13 de septiem-bre de 1993. El demandado Citibank presentó el suyo el 17 de septiembre de 1993 y los demandantes replicaron el 28 de octubre de ese año. El 3 de noviembre de 1993 notifica-mos la denegatoria de una moción del demandante solici-tando vista oral, y el caso quedó sometido.
El 1ro de junio de 1994, cuando ya habíamos formulado una opinión mayoritaria para resolver el asunto ante nos —que iba a ser emitida durante los próximos días— el de-mandado Citibank compareció ante este Tribunal me-diante moción informativa para indicarnos que las partes habían llegado a un acuerdo transaccional que habría de disponer definitivamente del caso pendiente ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, que había dado lugar a la certificación ante nos.
En su moción informativa el demandado Citibank no nos informó sobre las acciones tomadas por el Tribunal de *574Distrito Federal para el Distrito de Puerto Rico respecto a la transacción aludida. Sólo nos pidió que tomáramos co-nocimiento del acuerdo transaccional “a todos los fines le-gales pertinentes”, indicándonos que entendían “que nin-guna de las partes puede solicitar desistimiento del recurso de Certificación que actualmente se encuentra pendiente ante este Honorable Tribunal Supremo toda vez que, como es conocido, ese recurso se inició mediante soli-citud emitida por ... el Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico”.
Los demandantes, por su parte, no comparecieron, como debieron hacerlo,(1) para informarnos de la referida tran-sacción ni para hacer el planteamiento correspondiente so-bre el desistimiento del recurso ante nos. Tampoco había-mos recibido comunicación alguna del Tribunal de Distrito Federal para el Distrito de Puerto Rico relativa a la tran-sacción aludida. Dicho foro no había retirado la certifica-ción ante nos ni nos había sometido ninguna determina-ción suya que ordenara el archivo del caso por desistimiento.
En vista de lo anterior, no estábamos procesalmente en condiciones para resolver respecto a la aludida moción in-formativa del demandado. Por ello, solicitamos de la Secre-taría del Tribunal federal información sobre el status del caso en ese foro, y el 17 de junio de 1994 dicha secretaría nos informó que, en efecto, el Tribunal federal había acep-tado la estipulación de las partes transigiendo el pleito. Nos enteramos así que el 2 de junio de 1994 dicho tribunal federal desestimó formalmente la acción pendiente allí.
Por lo antes relatado, aun en esta avanzada etapa de los procedimientos ante nos, debemos abstenernos de resolver la importante y novel cuestión que nos fue certificada por el foro federal. Reiteradamente hemos resuelto que la certificación no puede eludir el principio fun*575damental relativo a que la función judicial sólo puede ejer-cerse para resolver controversias concretas, reales y efectivas entre las partes litigantes. Véanse: Ocasio Juarbe v. Eastern AirLines, Inc., 125 D.P.R. 410 (1990); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982); Zurkowsky v. Honeywell, Inc., 112 D.P.R. 271 (1982). En este caso, aunque llegamos a formular una posición mayo-ritaria sobre el asunto, la súbita transacción del pleito y su desestimación final, por el Tribunal de Distrito Federal para el Distrito de Puerto Rico, han convertido en acadé-mica la controversia concreta del pleito de marras. Nin-guna de las contestaciones que podíamos dar a la pregunta certificada habrá de determinar el resultado del caso. Cualquier pronunciamiento nuestro en estas circunstan-cias, pues, constituiría una opinión consultiva contraria a la política de autolimitación que hemos establecido sobre el particular. Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).
Nuestra decisión se apoya decisivamente, además, en el hecho de que la importante y novel cuestión que nos fue certificada por el foro federal, aunque de naturaleza recurrente, está planteada también en otro caso que está pendiente ante nos y que habremos de resolver oportunamente. No tenemos ante nos, pues, una instancia de la excepción a la doctrina de cuestión académica que se configura cuando la controversia es recurrente. Aquí, aunque el caso de marras trata sobre una controversia que es susceptible de volver a ocurrir, ésta no habrá de quedar sin dilucidarse prontamente.
Por las razones expuestas, declinamos resolver en este caso la cuestión que nos fue certificada por el Tribunal de Distrito Federal para el Distrito de Puerto Rico.
El Juez Asociado Señor Hernández Denton concurrió con una opinión escrita. El Juez Asociado Señor Rebollo López emitió un voto concurrente particular.
*576— O —

 Véase In re Vélez Báez, 128 D.P.R. 509 (1991).